United States Court of Appeals
                       For the First Circuit


No. 21-1609

                           THOMAS DUSEL,

                       Plaintiff, Appellant,

                                 v.

         FACTORY MUTUAL INSURANCE COMPANY, d/b/a FM GLOBAL,

                        Defendant, Appellee.


           APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

          [Hon. Nathaniel M. Gorton, U.S. District Judge]


                               Before

                       Barron, Chief Judge,
                       Gelpí, Circuit Judge,
                       and Katzmann,* Judge.


     Danielle Callahan Gill, with whom Callahan Law Group, LLC was
on brief, for appellant.
     Matthew A. Porter, with whom Todd H. Girshon, Jonathan C.
Hatfield, and Jackson Lewis P.C. were on brief, for appellee.


                          November 1, 2022




     * Of the United States Court of International Trade, sitting
by designation.
                 GELPÍ, Circuit Judge.          Appellant Thomas Dusel ("Dusel")

was an employee of Appellee Factory Mutual Insurance Company, d/b/a

FM Global ("FM Global") until his termination on September 12,

2018.    Dusel, alleging that the stated grounds for his firing were

pretextual, brought suit against FM Global in Massachusetts state

court    alleging        age    discrimination         and    retaliation      against     a

protected activity.            The action was removed to the United States

District Court for the District of Massachusetts, which granted FM

Global's motion for summary judgment on both claims.                        We affirm.

                                      I. Background

                 Dusel, a citizen of Massachusetts, was an employee of FM

Global,      a    commercial        property    insurer       headquartered      in    Rhode

Island, for approximately thirty-five years.                         At the time of his

termination,          Dusel    was    President     and      Chief   Executive    Officer

("CEO")          of   Hobbs     Brook       Management         ("HBM"),    a      Waltham,

Massachusetts-based subsidiary of FM Global which provides real

estate    management          and    services    for    its    properties.        Several

employees reported to Dusel in his capacity as President and CEO

of HBM, including Kevin Casey ("Casey"), HBM's Vice President of

Leasing and Construction.

                 In 2015, Patricia Holland ("Holland"), an HBM employee,

filed    a       complaint     with    FM    Global's        Human    Resources       ("HR")

department alleging harassment and other inappropriate behavior by

Casey, then her supervisor.                 HR conducted an investigation but


                                            - 2 -
declined     to   discipline   Casey.        Dusel     later    testified        at   a

deposition that he did not consider himself a witness to the

specific     alleged   behavior     that   was   the    subject       of   the      2015

investigation, but that he nonetheless disagreed with the outcome

of the inquiry and had expressed as much to HR.                In February 2018,

Holland filed another complaint against Casey alleging workplace

misconduct, whereupon a second             internal     investigation        ensued.

Dusel claims that Holland initially came to him with her concerns,

which   he   passed    along   to   his    supervisors,        and    that     he   had

encouraged her to reach out to HR.                   Pursuant to the second

investigation, Dusel reported to HR over the course of three

interviews that he had observed Casey acting aggressively toward

different     men   and   women,    including    Holland,       and     that     other

employees     had     previously    expressed     concerns           regarding       the

workplace environment created by Casey.               HR again concluded that

it lacked sufficient evidence to determine that Casey had violated

FM Global's policies.

             Following the second HR investigation, FM Global decided

in March 2018 to relocate HBM's management team to FM Global's

corporate headquarters in Johnston, Rhode Island, and to rearrange

HBM's organizational structure such that Casey and Holland would

report directly to Alex Tadmoury, Dusel's supervisor at FM Global.

Dusel was displeased by this decision, and in April and June 2018

sent letters through an attorney to FM Global protesting that the


                                     - 3 -
move would substantially increase his commute time and diminish

his job responsibilities.             Dusel suggested that FM Global's stated

reasons for the operational changes were pretextual, and that FM

Global was in fact retaliating against him in connection with his

role    in    the     2018   HR    investigation      into      Casey.     Dusel   also

complained, in his June 2018 letter, that his May 9 performance

review       --    wherein   he     received     an   overall     rating   of   "Meets

Expectations"          --    similarly      evinced        FM   Global's    continued

retaliatory animus.               FM Global disputed that the changes were

punitive in nature, claiming that they were intended to increase

cohesion among the HBM leadership team, enable better supervision

by FM Global, and defuse interpersonal tensions that were revealed

by the HR investigation.

                  In July 2018, FM Global began an audit of the cell phone

account for HBM after an HBM employee sought to retain his cell

phone following his departure from the company.                            During the

investigation, FM Global discovered that Dusel possessed three

cell phone lines, two of which belonged to his wife and daughter,

which had been charged to the company's account for several years.

Dusel    never       reimbursed      HBM   for     these    expenses.      While    the

investigation into HBM's cell phone expenses was ongoing, Dusel

transferred his wife and daughter's cell phone lines from the

company plan to a personal account.                    Shortly thereafter, Dusel

told company investigators that none of his family members had


                                           - 4 -
phone lines charged to HBM's company account, without informing

them that the phone lines had been charged to HBM until the

previous month.        In August 2018, FM Global produced a report

concluding that Dusel had been untruthful in several respects with

regard to the cell phone investigation.                   Dusel disputes having

deceived the investigators, claiming that he had been confused

about the phone lines and arguing that his statement as to none of

his family members having any service plans charged to HBM was

technically truthful at the time he made the claim.

            Concurrently      with   the    cell     phone   investigation,    FM

Global opened an inquiry into Dusel's frequent visits to an HBM-

owned     building   in    Wakefield,      Massachusetts         (the   "Wakefield

facility") outside of normal business hours.               Surveillance footage

revealed Dusel entering the Wakefield facility's cafeteria on

several    occasions      carrying   an    empty    bag    and   leaving   shortly

thereafter with a full bag.          FM Global found evidence that Dusel

had visited the facility at least                  eighty-seven times in the

previous two years, frequently after work hours or on weekends.

In a report, FM Global concluded that Dusel had likely been

stealing food from the Wakefield facility for several years.

Dusel, for his part, denies taking food from company property

without compensating HBM.

            In September 2018, FM Global terminated Dusel on the

stated grounds of violations of the company's code of conduct and


                                     - 5 -
misappropriation of company services and property.                 Following

Dusel's termination, FM Global found that Dusel had amassed a

considerable   physical   and    electronic     collection    of   sexually

explicit materials in his office, all in violation of FM Global

policy.   Dusel   admitted      in   a   deposition   to   accessing   adult

materials using company servers.         Prior to the events in question,

Dusel had never been formally disciplined by FM Global.

          On July 17, 2019, Dusel brought suit against FM Global

in Massachusetts state court, alleging age discrimination and

retaliation under Mass. Gen. Laws ch. 151B, § 4(1B) and § 4(4).1

FM Global removed the action to federal court on the basis of

diversity jurisdiction, and filed an Answer with Counterclaims

against Dusel for misappropriation, waste of corporate assets,

conversion, unjust enrichment, and breach of fiduciary duty.              On




     1 In relevant part, Mass. Gen. Laws ch. 151B, § 4(1B) makes
it unlawful
     [f]or an employer in the private sector . . . because of
     the age of any individual, to refuse to hire or employ
     or to bar or to discharge from employment such
     individual, or to discriminate against such individual
     in compensation or in terms, conditions or privileges of
     employment, unless based upon a bona fide occupational
     qualification.
     Mass. Gen. Laws ch. 151B, § 4(4) provides that it is illegal
for an employer "to discharge, expel or otherwise discriminate
against any person because he has opposed any practices forbidden
under this chapter or because he has filed a complaint, testified
or assisted in any proceeding under section five [of Mass. Gen.
Laws ch. 151B]."


                                     - 6 -
April 21, 2021, the parties cross-moved for summary judgment.

Later, Dusel filed a motion to exclude evidence relating to the

pornographic    materials   as   well   as   motions   to    strike    certain

affidavits FM Global had filed in support of its motion for summary

judgment and certain paragraphs from its Statement of Undisputed

Material Facts.      On July 14, 2021, the district court denied

Dusel's motions and granted summary judgment in favor of FM Global,

dismissing Dusel's complaint in its entirety.               Dusel v. Factory

Mut. Ins. Co., No. 19-11698, 2021 WL 2953322, at *10 (D. Mass July

14, 2021).      Subsequently, FM Global dismissed its counterclaims

without prejudice.     Dusel timely appealed.

                             II. Discussion

          On appeal, Dusel contends that the district court erred

in   granting    summary    judgment    on   the   retaliation        and   age

discrimination claims and in denying Dusel's evidentiary motions.

We assess Dusel's arguments regarding the age discrimination and

retaliation claims and the evidentiary motions seriatim.

A. The District Court Did Not Err in Granting Summary Judgment to
FM Global on Dusel's Age Discrimination and Retaliation Claims

1. Standard of Review

          We review a district court's grant or denial of summary

judgment de novo, examining the record in the light most favorable

to the nonmovant and drawing all reasonable inferences in that

party's favor.     Murray v. Kindred Nursing Ctrs. W. LLC, 789 F.3d



                                  - 7 -
20, 25 (1st Cir. 2015).     "To prevail, the movant must demonstrate

that 'there is no genuine dispute as to any material fact' and

that it 'is entitled to judgment as a matter of law.'" Id. (quoting

Fed. R. Civ. P. 56(a)).       This standard is unchanged when the

district court disposes of cross-motions for summary judgment

simultaneously.   See Blackie v. Maine, 75 F.3d 716, 721 (1st Cir.

1996).   Facts are material if they "might affect the outcome of

the suit under the governing law."       Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 248 (1986).     If the party moving for summary

judgment is able to make a showing that there is no genuine issue

of material fact, "the burden shifts to the nonmoving party, who

must, with respect to each issue on which [it] would bear the

burden of proof at trial, demonstrate that a trier of fact could

reasonably resolve that issue in [its] favor."      Flovac, Inc. v.

Airvac, Inc., 817 F.3d 849, 853 (1st Cir. 2016) (alterations in

original) (quoting Borges ex rel. S.M.B.W. v. Serrano–Isern, 605

F.3d 1, 5 (1st Cir. 2010)).       Evidence of a genuine dispute of

material fact "must be 'significantly probative'" and "more than

'merely colorable.'"   Id. (quoting Anderson, 477 U.S at 249-50).

2. The Age-Discrimination Claim

          Massachusetts's     antidiscrimination   statute   forbids

employers from discriminating against or terminating employees

based on their age.    Mass. Gen. Laws ch. 151B, § 4(1B).      Under

Massachusetts law, there are "four elements an employee must prove


                                - 8 -
to prevail on a claim of discrimination in employment: membership

in a protected class, harm, discriminatory animus, and causation."

Sullivan v. Liberty Mut. Ins. Co., 825 N.E.2d 522, 530 (Mass.

2005).      If    direct    evidence    of     the   latter    two    factors   is

unavailable,      Massachusetts    courts        apply   the       burden-shifting

framework articulated in McDonnell Douglas Corp. v. Green, 411

U.S. 792, 802–05 (1973), by which a plaintiff may establish animus

or causation.       Sullivan, 825 N.E.2d at 530 & n.11 (noting that it

is the Massachusetts Supreme Judicial Court's "practice to apply

Federal    case     law    construing    the     Federal    antidiscrimination

statutes in interpreting [Mass. Gen. Laws ch.] 151B" (quoting

Wheatley v. Am. Tel. & Tel. Co., 636 N.E.2d 265, 268 (Mass.

1994))).    Under this tripartite framework, a plaintiff bears the

initial    burden    of    establishing      a   prima     facie    case   of   age

discrimination by demonstrating that he or she "(1) was a member

of the class protected by [Mass. Gen. Laws ch.] 151B (that is,

over forty years of age); (2) had performed [his or] her job at an

acceptable level; (3) was terminated; and (4) was replaced by a

similarly or less qualified" person at least five years younger.

Knight v. Avon Prods., Inc., 780 N.E.2d 1255, 1262, 1265 (Mass.

2003) (footnote omitted).2        If the plaintiff is able to establish


     2 Knight further clarifies that "the elements of the prima
facie case will vary depending on, among other things, the type of
discrimination alleged and the protected category at issue" and



                                       - 9 -
a prima facie case, the burden of production -- though not, at

summary judgment, the burden of persuasion -- "shifts to the

employer to 'articulat[e] a legitimate, nondiscriminatory reason

for its hiring decision,'" whereupon "the burden of production

shifts   back   to   the   employee   to   produce   evidence   that   'the

employer's articulated justification [for the adverse action] is

not true but a pretext.'" Verdrager v. Mintz, Levin, Cohn, Ferris,




states that to satisfy the fourth element of the prima facie case
in an age-discrimination suit, a plaintiff must either show
replacement by a "substantially younger" individual "or otherwise
present some evidence that supports a reasonable inference that
age was a determinative factor in the employer's decision." 780
N.E.2d at 1258, 1261 n.4. How courts lay out the final prong of
the prima facie case can differ slightly depending on the case.
See, e.g., Bennett v. Saint-Gobain Corp., 507 F.3d 23, 30 (1st
Cir. 2007) (fourth prong, in an age-discrimination case brought
under both federal law and Mass. Gen. Laws ch. 151B, § 4(1B), was
satisfied if the "employer had a continuing need for the services
that he had been rendering"); Sullivan, 825 N.E.2d at 531, 533-34
(fourth prong requires that "employer sought to fill [the
employee's]   position    by  hiring    another   individual   with
qualifications similar to [the employee's]," and, at least in a
reduction-of-force case, this is met if the plaintiff can proffer
"some evidence that [the plaintiff's] layoff occurred in
circumstances that would raise a reasonable inference of unlawful
discrimination"); see also Abramian v. Pres. & Fellows of Harvard
Coll., 731 N.E.2d 1075, 1084 (Mass. 2000) (noting that the specific
elements of the prima facie showing "may vary depending on the
specific facts of a case" (quoting Blare v. Husky Injection Molding
Sys. Bos., Inc., 646 N.E.2d 111, 115 (Mass. 1995))). Here, it is
only the second prong of the prima facie case -- acceptable job
performance -- that the district court found lacking.        In its
briefing to us, FM Global similarly contends that Dusel failed to
establish adequate performance, but does not dispute that Dusel
met the other elements of the prima facie case.        As such, we
assume, for purposes of summary judgment, that it is only the
acceptable-performance prong that is in dispute.


                                 - 10 -
Glovsky & Popeo, P.C., 50 N.E.3d 778, 793 (Mass. 2016) (alterations

in original) (quoting Blare, 646 N.E.2d at 115-16).

              We begin with the prima facie case. "Whether a plaintiff

has proffered evidence sufficient to establish a prima facie case

is a question of law and depends on the specific facts of a case."

Knight, 780 N.E.2d at 1263.        The Supreme Court has made clear that

the   first    stage   of   the   McDonnell   Douglas   framework   is    "not

onerous."     Tex. Dep't of Cmty. Affs. v. Burdine, 450 U.S. 248, 253

(1981).     Indeed, "[w]e have described this prima facie showing as

'modest,' and a 'low standard.'"          Vélez v. Thermo King de P.R.,

585 F.3d 441, 447 (1st Cir. 2009) (first quoting Rathbun v.

Autozone, Inc., 361 F.3d 62, 71 (1st Cir. 2004); and then quoting

Zapata–Matos v. Reckitt & Colman, Inc., 277 F.3d 40, 44 (1st Cir.

2002)); accord Villanueva v. Wellesley Coll., 930 F.2d 124, 127

(1st Cir. 1991) (prima facie showing of employment discrimination

is "quite easy to meet").

              Notwithstanding     this   relatively     lax   standard,   the

district court determined that Dusel had failed to meet his burden

at the prima facie stage because he was unable to demonstrate that

he performed his job at an acceptable level.                  Dusel, 2021 WL

2953322, at *6.        In so holding, the court emphasized that Dusel

had failed to counter the evidence mustered by FM Global showing

"1) that he had improperly charged the company for personal phone

lines and other expenses, 2) that he had problems managing his


                                    - 11 -
staff and 3) [that] security camera footage [depicted] Dusel

entering company-owned property outside of business hours and for

no legitimate business purpose." Id. Further, while Dusel offered

his track record of positive performance reviews and substantial

compensation as evidence that he was performing his job at an

acceptable level, the court determined that previous "[y]ears of

positive performance do not . . . create a genuine dispute as to

an employee's performance at the time of his termination," and

that his compensation was likewise not probative of his "day-to-

day performance of his job."              Id.     As such, the district court

concluded, "[t]he evidence indicates that there is no genuine

dispute as to whether plaintiff can establish a prima facie case

of age discrimination."          Id.

              On review, we find that the district court erred in

determining that Dusel failed to make out a prima facie case of

age discrimination.           "A plaintiff is not required, at the prima

facie     stage,         to    disprove         the        defendant's     proffered

nondiscriminatory reason for taking an adverse employment action."

Acevedo-Parrilla v. Novartis Ex-Lax, Inc., 696 F.3d 128, 139 (1st

Cir.    2012)    (district      court    erred        in   considering     employer's

"alleged reason for dismissal" at the first stage of the McDonnell

Douglas analysis).        Such evidence properly comes into play only at

the second and third stages of the McDonnell Douglas framework,

where   the     burden    shifts   to   the     employer      to   offer   a   legally


                                        - 12 -
sufficient rationale for the adverse employment action, and (if

such an explanation is provided) the burden returns to the employee

to demonstrate that such rationale was pretextual.              See id.    As

such, by requiring Dusel to respond to FM Global's stated reasons

for his termination at the outset (to wit, Dusel's improper cell

phone charges, staff management issues, and suspicious after-hours

visits to company property), the district court placed too much

heft onto a burden that, at the prima facie stage, is intended to

be light.    "This error," we have noted, "was captured well" by the

Sixth Circuit's explanation that

     [a] court may not consider the employer's alleged
     nondiscriminatory   reason   for  taking   an   adverse
     employment action when analyzing the prima facie case.
     To do so would bypass the burden-shifting analysis and
     deprive the plaintiff of the opportunity to show that
     the nondiscriminatory reason was in actuality a pretext
     designed to mask discrimination.

Vélez, 585 F.3d at 448 (quoting Wexler v. White's Fine Furniture,

Inc., 317 F.3d 564, 574 (6th Cir. 2003) (en banc)); see also

Meléndez v. Autogermana, Inc., 622 F.3d 46, 51 (1st Cir. 2010)

(similar).

            In seeking to establish acceptable performance at his

job -- here, the only disputed element of the prima facie case --

Dusel points to his thirty-five-year employment history at FM

Global, including many years of positive performance reviews,

elevation    to   HBM   President    and     CEO,   and   significant   bonus

compensation.     Despite the district court's skepticism, under our


                                    - 13 -
precedents, this evidence more than suffices to meet Dusel's burden

of showing acceptable performance.         See, e.g., Vélez, 585 F.3d at

448 (plaintiff's "long record of employment," including previous

promotions and a "twenty-four year period without discipline or

indications of deficient performance," established acceptable-

performance prong of prima facie case); Acevedo-Parrilla, 696 F.3d

at 139 (burden of showing adequate job performance was met where

plaintiff had "prior, well-rated experience" in the industry and

"a long history of employment at the company, spanning an eleven-

year period, with overall positive reviews"); Freeman v. Package

Mach. Co., 865 F.2d 1331, 1334-35 (1st Cir. 1988) ("job-performance

integer of the prima facie case" satisfied where plaintiff "adduced

credible evidence that his work was adequate to meet [employer's]

legitimate expectations," such as a lengthy employment history and

a "string of promotions and bonuses").           Accordingly, because we

cannot   take   into   account   FM   Global's   asserted   rationale   for

terminating Dusel in assessing whether he made a prima facie

showing of age discrimination, and because Dusel "tendered some

evidence which, if believed, proved that he was doing his chores

proficiently," Freeman, 865 F.2d at 1335, we hold that Dusel has

carried his modest burden at the first stage of the McDonnell

Douglas framework.

           Nevertheless, although we disagree with the district

court's determination that Dusel failed to make a viable prima


                                  - 14 -
facie case of age discrimination, we agree with its determination

that Dusel's claim runs aground at the subsequent step of the

McDonnell Douglas scheme.         The district court held that summary

judgment would still have been appropriate even if Dusel had made

a   viable    prima    facie    case,     because    FM     Global   articulated

legitimate, nondiscriminatory reasons for his termination, and

Dusel had failed to adduce evidence that this stated rationale was

pretextual.     Dusel, 2021 WL 2953322, at *6-7.              On appeal, Dusel

contends that the district court erred in these conclusions,

disputing    that     he   committed    misconduct    and    arguing   that   the

district court impermissibly discounted evidence pointing to a

genuine dispute of material fact as to whether FM Global's stated

reasons for his termination were pretextual.

             At the second stage of the McDonnell Douglas approach,

the burden of production shifts to the employer to spell out a

legitimate, nondiscriminatory reason for the adverse employment

action.   If the "employer's proffered reason is facially adequate

to constitute a legitimate, nondiscriminatory justification for

the employer's actions," then the "presumption arising from a

discrimination plaintiff's prima facie case vanishes," and the

burden returns to the employee to demonstrate that the employer's

asserted reasons were pretextual.           Mesnick v. Gen. Elec. Co., 950

F.2d 816, 824-25 (1st Cir. 1991).           Here, FM Global has introduced

evidence to the effect that such nondiscriminatory reasons served


                                       - 15 -
as the basis for Dusel's termination -- specifically, an affidavit

from the company's Chief Financial Officer Kevin Ingram (supported

by the company's investigative documents) stating that FM Global

terminated Dusel because he had violated company policy by charging

multiple personal phone lines for several years to FM Global,

attempted to conceal this behavior and lied to investigators about

the issue, and made scores of after-hours trips to the Wakefield

Facility,      from   which    he   appeared    to    be   taking    significant

quantities of food according to video footage.                Accordingly, FM

Global   has    satisfied     its   burden     of    articulating    legitimate,

nondiscriminatory reasons for Dusel's termination.3

            At the final stage of the McDonnell Douglas scheme, the

burden returns to Dusel to demonstrate that FM Global's asserted

reasons for his termination were pretextual.                 In attempting to

argue that FM Global's reasons for his termination were indeed

pretextual, Dusel does not rely on direct evidence of FM Global's

age-based      animus,   but     primarily      alleges    instead     disparate


     3 While Dusel disputes certain of FM Global's allegations of
misbehavior, at the second stage of the McDonnell Douglas framework
the employer must satisfy "only a burden of production, not a
burden of persuasion." Mesnick, 950 F.2d at 823; accord Sullivan,
825 N.E.2d at 537-38.    Indeed, it need not prove that "it was
actually motivated by the proffered reasons," but only that there
exists at least "a genuine issue of fact as to whether it
discriminated against the plaintiff." Burdine, 450 U.S. at 254.
Thus, by claiming that FM Global's "nondiscriminatory reasons for
his termination are very much in dispute," Dusel effectively
concedes that FM Global met its burden at the second step of the
McDonnell Douglas scheme.


                                     - 16 -
treatment vis-à-vis Kevin Casey.          The gravamen of Dusel's argument

is essentially that Casey, like Dusel, had multiple cell phone

lines charged to the company, but was not terminated.                That Dusel

was fired while Casey was retained, Dusel suggests, gives rise to

an inference that FM Global's asserted rationale was pretextual.

               This argument fails.       For one thing, as the district

court noted, Casey was not implicated in the same misconduct that

forms the basis of FM Global's articulated rationale for Dusel's

termination.4         See Dusel, 2021 WL 2953322, at *6 (noting that,

unlike Casey, FM Global accused Dusel of apparent food theft and

attempting to deceive company investigators regarding the misuse

of phone lines).           For another, to allow an inference of pretext

from       evidence   of   disparate   treatment,   Dusel   must    identify   a

"similarly       situated"     comparator.      Matthews    v.     Ocean   Spray

Cranberries, Inc., 686 N.E.2d 1303, 1310 (Mass. 1997) ("The most

probative means of establishing that the plaintiff's termination




       Dusel also argues that Casey separately ran afoul of an
       4

anti-nepotism policy and improperly mischarged the firm for
certain wedding expenditures.     Whatever the veracity of these
various allegations, they do not alter the conclusion that Dusel's
alleged misconduct differed from that of Casey. For its part, FM
Global contends that the firm's anti-nepotism policy was only put
in place after Casey had hired the relatives in question, and
argues that the record neither evidences that Casey mischarged FM
Global for any wedding expenses nor indicates that Casey's phone
lines were active or put to personal use, as is undisputedly the
case for Dusel.


                                       - 17 -
was a pretext . . . is to demonstrate that similarly situated []

employees were treated differently.").           That is, someone who is

     substantially similar to those of the complainant "in
     all relevant aspects" concerning the adverse employment
     decision. "The test is whether a prudent person, looking
     objectively at the incidents, would think them roughly
     equivalent    and     the     protagonists     similarly
     situated. . . . In other words, apples should be
     compared to apples."

Trs. of Health & Hosps. of Bos., Inc. v. MCAD, 871 N.E.2d 444, 450

(Mass.   2007)     (citation    omitted)     (quoting   Dartmouth   Rev.   v.

Dartmouth Coll., 889 F.2d 13, 19 (1st Cir. 1989), overruled on

other    grounds    by   Educadores      Puertorriqueños     en   Acción   v.

Hernández, 367 F.3d 61 (1st Cir. 2004)).            We are skeptical that

Casey -- who, as Dusel's subordinate had a different title, fewer

responsibilities, and lower compensation -- is similarly situated

"in all relevant respects" to Dusel, and Dusel makes no effort in

his briefing to contend otherwise.            As such, we reject Dusel's

argument   that,    on   this   basis,   a   reasonable    factfinder   could

conclude that FM Global's stated reasons for terminating Dusel

were pretextual.

           Dusel also further charges that the district court erred

in failing to identify factually disputed issues regarding his

termination that could give rise to an inference of pretext,

impermissibly weighing evidence that properly belonged before a

jury.    His argument in this regard appears to be that, if a

factfinder were to resolve certain factual disputes in his favor


                                   - 18 -
-- in particular, disputes about whether he actually misused

company phone accounts, intended to mislead investigators, or

stole food from the Wakefield Facility -- such findings would lead

the factfinder to "have serious doubt as to the veracity of [FM

Global's] allegations of theft," which could give rise to an

inference of pretext.

             But, evidence that would provide a supportable basis for

reaching a different conclusion than the employer did with respect

to its stated basis for the employment action does not suffice for

a plaintiff to defeat summary judgment on the ground that the

employer's stated basis was pretextual. See Bulwer v. Mount Auburn

Hosp., 46 N.E.3d 24, 33 (Mass. 2016) (explaining that, to survive

summary judgment, the plaintiff must present "evidence from which

a reasonable jury could infer that the [employer]'s facially proper

reasons given for its action . . . were not the real reasons" that

the   employer   took    that   action)   (internal    quotation     omitted);

accord Forsythe v. Wayfair, Inc., 27 F.4th 67, 80 (1st Cir. 2022)

("[I]t is not enough . . . 'to impugn the veracity of' [the

employer]'s stated reason for [the employment action]." (quoting

Ponte   v.   Steelcase   Inc.,    741   F.3d   310,   323   (1st   Cir.   2014)

(internal quotation omitted))).         Rather, when a plaintiff seeks to

show pretext by debunking the stated reason for the adverse

employment    action,    they    must   present   evidence    from    which   a

reasonable jury could supportably conclude "that the employer's


                                   - 19 -
explanation is not just wrong, but that it is so implausible that

the employer more likely than not does not believe it."    Wayfair,

27 F.4th at 80 (citing Collazo-Rosado v. Univ. of P.R., 765 F.3d

86, 93 (1st Cir. 2014)).

          Here, even accepting Dusel's premise that a jury could

supportably find on this record that he was not responsible for

the precise misconduct alleged by FM Global,5 it does not follow

that a jury could supportably find on this record that FM Global's

leaders likely did not     "believe [their] stated reason to be

credible."   Mesnick, 950 F.2d at 824.   And, we see nothing in our

review of the record that would permit such a finding.6




     5 We note that, despite Dusel's contentions, it appears
undisputed from the summary judgment record that, inter alia, Dusel
improperly charged HBM for his wife and daughter's phone plans for
an extended period of time, failed to inform company investigators
about these charges even as he sought to remove these plans from
the company account, and entered company cafeterias over eighty
times, frequently after business hours, wherein video evidence
appeared to show him leaving with full bags that had been empty
minutes before.
     6 Dusel also points to affidavits from two other former FM
Global employees averring, in a conclusory fashion, that they
believe age was a factor in their terminations. But we do not see
how these separate allegations of age discrimination meaningfully
bear on Dusel's own claims, and, absent more, are insufficient to
give rise to any inference that would help Dusel surmount the
summary judgment hurdle.      See Medina-Munoz, 896 F.2d at 10
("Particularly in a case like this one, where the employee's
evidence of pretext is tenuous, these fragmentary tendrils do not
suffice, without more, to prove that [the employer's] dismissal of
[the employee] was motivated by age discrimination.").


                              - 20 -
               Thus, while it is true that "[t]here are many veins of

circumstantial evidence that may be mined by a plaintiff" to show

pretext, id., Dusel's excavations fail to surface any meaningful

ore.   We therefore conclude that there is no triable issue of fact

as to whether "the defendant's proffered reason for its employment

decision       was   not   the   real     reason,    but    is     a    pretext     for

discrimination."       Matthews, 686 N.E.2d at 1309.              Accordingly, the

district court did not err in granting summary judgment on the

age-discrimination         claim.       Cf.   Medina-Munoz    v.       R.J.    Reynolds

Tobacco Co., 896 F.2d 5, 8 (1st Cir. 1990) ("Even in cases where

elusive concepts such as motive or intent are at issue, summary

judgment may be appropriate if the nonmoving party rests merely

upon     conclusory        allegations,        improbable        inferences,        and

unsupported speculation.").

3. The Retaliation Claim

               Under Mass. Gen. Laws ch. 151B, § 4(4), it is illegal

for an employer "to discharge, expel or otherwise discriminate

against any person because he has opposed any practices forbidden

under this chapter or because he has filed a complaint, testified

or assisted in any proceeding under section five [of Mass. Gen.

Laws ch. 151B]." The framework applicable to assessing retaliation

claims    is    similar     to   that    described    earlier          for    the   age-

discrimination        claim,     "albeit      with   slight        modifications."

Mesnick, 950 F.2d at 827.           "In the absence of direct evidence of


                                        - 21 -
a    retaliatory   motive,   to    make    out    a    prima    facie    case    of

retaliation, the plaintiff must show that 'he engaged in protected

conduct, that he suffered some adverse action, and that "a causal

connection existed between the protected conduct and the adverse

action."'" Psy-Ed Corp. v. Klein, 947 N.E.2d 520, 530 (Mass. 2011)

(quoting Mole v. Univ. of Mass., 814 N.E.2d 329, 338-39 (Mass.

2004)); see also Noviello v. City of Boston, 398 F.3d 76, 88 (1st

Cir. 2005) ("To engage the gears of [§ 4(4)], a plaintiff must

show that (i) []he undertook protected conduct, (ii) []he suffered

an adverse employment action, and (iii) the two were causally

linked.").    As before, following the McDonnell Douglas framework,

if the employee successfully makes a prima facie case, the burden

of   production    then   shifts   to     the    employer      to   articulate    a

legitimate, nondiscriminatory reason for the adverse employment

action, at which point the burden returns to the employee to prove

that this rationale was pretextual.             See Verdrager, 50 N.E.3d at

800.

            The district court dismissed Dusel's retaliation claim,

holding that he failed to establish a causal link between any

arguably protected conduct and the adverse employment actions

taken against him.        Dusel, 2021 WL 2953322, at *7-8.                Even if

Dusel's   apparent   disagreement       with     the   outcome      of   the   2015

investigation (following Holland's first complaint about Casey's

alleged harassment and other misconduct) constituted protected


                                   - 22 -
activity     under    § 4(4),        the     court        determined,        his       mere

participation in the 2018 investigation did not.                      Id. at *7.         As

such, the time elapsed between any plausibly protected activity

and Dusel's eventual termination was too great -- and any inference

of causality thus too attenuated -- for Dusel to make a successful

prima facie case of retaliation, "especially when the intervening

findings of misconduct are considered."                   Id. at *8.

           On appeal, Dusel again contends that the district court

erred in failing to identify disputed issues of material fact

sufficient    to   defeat    summary       judgment.         To     this    end,      Dusel

catalogues eight instances of putatively protected activity in the

run-up to his 2018 termination, including initially informing his

supervisors of Holland's concerns regarding Casey prior to her

February 2018 complaint and each interview with HR pursuant to

that   investigation.            Dusel    also     contends       that     his    various

pretermination complaints to FM Global, in which he alleged the

company was retaliating against him (e.g., by relocating the HBM

management    team    to    FM    Global's        Rhode    Island     headquarters),

themselves qualify as opposition to practices forbidden under

Massachusetts      antidiscrimination         statute.         In    each        of   these

instances, Dusel claims that he has provided adequate evidence of

protected conduct -- with sufficient temporal proximity to his

termination to permit an inference of retaliation -- such that the

district court's grant of summary judgment was in error.


                                         - 23 -
           We need not resolve the disputes regarding which of

Dusel's actions and statements constitute protected activity under

Massachusetts law because, even assuming that those questions were

to be resolved in his favor, we conclude that he has not met his

burden at the subsequent stages of the McDonnell Douglas framework,

wherein he must present evidence that would support a finding of

a causal nexus between the protected conduct and his termination

(to round out his prima facie case) and, subsequently, that FM

Global's proffered legitimate, nondiscriminatory reasons for his

termination were pretextual.        See Psy-Ed Corp., 947 N.E.2d at 530;

Verdrager, 50 N.E.3d at 800.        In practice, these questions tend to

blend into one another because, "for retaliation claims, [the]

third element of [the] prima facie case and [the] third McDonnell

Douglas stage are 'not easily distinguishable.'"           Soto-Feliciano

v. Villa Cofresí Hotels, Inc., 779 F.3d 19, 32 (1st Cir. 2015)

(quoting Wells v. Colo. Dep't of Transp., 325 F.3d 1205, 1218 (10th

Cir.   2003));   see   also   id.   (moving   "directly   to   see   whether

[plaintiff] has raised a genuine issue of material fact that the

defendants' stated grounds for firing him were in fact a pretext

for retaliatory animus" because "[i]f he has met this showing,

then he necessarily has met the lesser burden that he bears at the

prima facie stage of showing a causal connection between his

protected conduct and the decision to fire him").              As such, we

assess whether Dusel can establish that FM Global's articulated


                                    - 24 -
rationale for the adverse employment actions was pretext masking

a retaliatory animus.

            For many of the same reasons we have rehearsed supra

regarding the age-discrimination claim, we hold that Dusel cannot

establish said pretext.        As before, FM Global has proffered

legitimate, nondiscriminatory reasons for Dusel's termination,

viz., Dusel's violation of company policy vis-à-vis his use of the

company's cell phone lines, his apparent attempts to conceal said

behavior from FM Global investigators, and his after-hours visits

to company facilities which led FM Global to conclude he had been

engaging in food theft.7

            In attempting to    demonstrate    causality and   pretext,

Dusel claims that the "close temporal proximity between events"

and       his   "significant      track       record   of      positive



      7While Dusel primarily focuses on his September 2018
termination, he also contends that FM Global's March 2018 decision
to relocate HBM's senior staff to Rhode Island and reorganize the
company's reporting structure, his May 2018 performance review (in
which he received a "Meets Expectations" rating), and FM Global's
investigations in July and August 2018 of Dusel's potential
misconduct also constitute retaliation. FM Global disputes that
these actions can plausibly be considered retaliatory in nature,
offering evidence that the investigations into Dusel's cell phone
and the cafeteria use arose independently from an unrelated
investigation and that the Rhode Island relocation and attendant
managerial changes -- which impacted multiple members of HBM's
management team, not Dusel alone -- were not punitive in nature,
but intended to increase cohesion and oversight in light of FM
Global's conclusion that Dusel could not manage his staff. By any
measure, these, too, constitute legitimate and nondiscriminatory
reasons for FM Global's actions.


                                - 25 -
performance . . . give an inference of causal connection from his

protected activity to his termination."

          We are unpersuaded.        While circumstantial evidence of

temporal proximity between a protected activity and an adverse

employment action can, in some cases, give rise to an inference

that an employer's stated basis for the decision was pretext

masking for retaliatory animus, that evidence must be considered

alongside the rest of the summary judgment record.           See Psy-Ed

Corp., 947 N.E.2d at 534 n.31 ("It is true that . . . [t]iming and

sequencing of events may, depending on the facts of a case, be

sufficient to raise an inference of causation, and although that

inference may be overcome by the defendant's contrary evidence, it

also may become the basis of the plaintiff's proof that retaliation

was in fact determinative." (internal citations omitted)).

          Here, even if his apparent opposition to the conclusion

of the 2015 investigation and alerting his superiors to Casey's

complaints in February 2018 qualify as protected conduct, and even

if (more dubiously) Dusel's informal complaints to FM Global

management in April and June 2019 alleging retaliation themselves

qualify as protected activities, we conclude that no reasonable

juror on the facts of this case could infer that FM Global's stated

basis for Dusel's termination was pretextual based on the time

that   elapsed   between   those    events   and   his   September   2018

termination.     For one thing, FM Global has produced evidence --


                                   - 26 -
uncontradicted by Dusel -- showing that Dusel's alleged misconduct

came to light as a result of a separate matter involving separate

employees, and in closer proximity to Dusel's termination than

Dusel's last claimed protected activity.                 For another, and as we

have already explained in connection with his age discrimination

claim, Dusel has not presented other evidence that would allow a

reasonable factfinder to conclude that FM Global's proffered basis

for his termination is "so implausible that [FM Global] more likely

than not does not believe it."            Wayfair, 27 F.4th at 80.            We see

"no reason to reach a different conclusion" as to the state of the

record    in    connection    with      Dusel's    retaliation       claim,    Soto-

Feliciano, 779 F.3d at 32, and he has provided none.

               In   consequence,   we    are    unable    to   see   how   temporal

proximity alone would allow a reasonable juror to infer that FM

Global's stated reason for firing Dusel was pretext for its

retaliatory animus toward him.             By the same token, we are also

unpersuaded by Dusel's gesture toward his track record of positive

previous performance, as that evidence does not bear on FM Global's

evidence as to its subsequent discovery of his misconduct -- which

forms the basis of its legitimate, nondiscriminatory rationale for

his termination.

               Thus, as with the age-discrimination claim, Dusel has

not marshaled evidence evincing a genuine dispute of material fact

as   to   whether      FM   Global's    adverse     employment       actions    were


                                       - 27 -
pretextual and retaliatory in nature.   We therefore agree with the

district court that "Dusel has not presented evidence from which

a reasonable jury could infer that FM Global's articulated reasons

for his discharge did not form the real basis for its employment

decision."   Dusel, 2021 WL 2953322, at *8.

B. The District Court Did Not Err in Denying Dusel's Evidentiary
Motions

            Dusel lastly claims that the district court erred in

denying certain of his evidentiary motions.       Specifically, he

contests the denial of his motion to strike the affidavits of

Robert Fitzpatrick, Erik Waal, and Kevin Ingram; his motion to

strike certain paragraphs from FM Global's statement of undisputed

material facts; and his motion to exclude certain after-acquired

evidence.

1. Standard of Review

            We begin by emphasizing that we seldom disturb the

district court's rulings on evidentiary issues.    "Only rarely --

and in extraordinarily compelling circumstances -- will we, from

the vista of a cold appellate record, reverse a district court's

on-the-spot judgment concerning the relative weighing of probative

value and unfair effect."   Freeman, 865 F.2d at 1340.   "We review

challenges to a district court's discovery determinations under an

abuse of discretion standard."   Pina v. Child.'s Place, 740 F.3d

785, 790 (1st Cir. 2014).    "Accordingly, we 'will intervene in



                              - 28 -
such matters only upon a clear showing of manifest injustice, that

is, where the lower court's discovery order was plainly wrong and

resulted in substantial prejudice to the aggrieved party.'"     Id.

at 791 (quoting Dennis v. Osram Sylvania, Inc., 549 F.3d 851, 860

(1st Cir. 2008)).   "At every stage of the proceeding, the court

must disregard all errors and defects that do not affect any

party's substantial rights." Fed. R. Civ. P. 61; see also Tersigni

v. Wyeth, 817 F.3d 364, 369 (1st Cir. 2016) ("We may affirm in

spite of an erroneous evidentiary ruling if the error was harmless,

meaning that 'it is highly probable that the error did not affect

the outcome of the case.'" (quoting McDonough v. City of Quincy,

452 F.3d 8, 19-20 (1st Cir. 2006))).

2. Motion to Strike Affidavit of Robert Fitzpatrick

          FM Global proffered an affidavit of Robert Fitzpatrick,

Information Security Specialist at FM Global, in support of its

motion for summary judgment.   In it, Fitzpatrick stated that after

Dusel was terminated and pornographic materials were discovered

within his paper files, FM Global asked him to conduct an "in-

depth review of the[] contents" of Dusel's computers, cell phones,

and other storage devices.   He stated that in his review of Dusel's

electronic devices, he found over 190,000 images and several

thousand videos that were sexually explicit.   He estimated that it

would have taken at least a thousand hours to download said content

and that it was the largest cache of such material that he had


                               - 29 -
seen outside of his career in law enforcement.                 Dusel moved to

strike said affidavit.        The district court denied the motion to

strike,   holding   that    Fitzpatrick's      affidavit      did   not   contain

expert opinions and that Fitzpatrick was disclosed in FM Global's

discovery responses.

           Dusel    argues    that    the     district   court       abused   its

discretion by denying his motion to strike Fitzpatrick's affidavit

for two reasons, which are substantially the same arguments that

he advanced below.     First, he argues that the affidavit contained

expert opinions although Fitzpatrick was not disclosed as an

expert.      According to Federal Rule of Evidence 701, opinion

testimony by a lay witness must be limited to testimony that is

"(a) rationally based on the witness's perception; (b) helpful to

clearly understanding the witness's testimony or to determining a

fact in issue; and (c) not based on scientific, technical, or other

specialized knowledge within the scope of Rule 702."                Dusel argues

that   Fitzpatrick's       additional    commentary      on    the    cache   of

pornographic material -- specifically, the amount of time it would

have taken to download and his comparison to what he saw during

his career in law enforcement -- veers into the realm of expert

testimony.    Second, Dusel argues that FM Global failed to disclose

Fitzpatrick as a witness in its required initial disclosures under

Federal Rule of Civil Procedure 26(a) and that FM Global is




                                     - 30 -
therefore barred from using his testimony in support of its summary

judgment motion per Federal Rule of Civil Procedure 37(c).

          Even assuming arguendo that the Fitzpatrick affidavit

contained unqualified expert opinion and that Fitzpatrick was not

properly disclosed as a witness for the purposes of Rule 26(a),

any such errors are harmless as neither the district court's

holding nor our de novo review relies on Fitzpatrick's description

of the sexually explicit material found on Dusel's computer or his

additional commentary.     Instead, both rely on the other grounds

for termination elucidated in the record which we have described

in   detail    supra.           "Our     harmlessness        inquiry   is

whether . . . admission    of   the    evidence   affected    plaintiff's

substantial rights.     The central question is whether this court

can say with fair assurance that the judgment was not substantially

swayed by the error."     Gay v. Stonebridge Life Ins. Co., 660 F.3d

58, 62 (1st Cir. 2011) (quoting Rubert–Torres v. Hosp. San Pablo,

Inc., 205 F.3d 472, 480 (1st Cir. 2000)).         In this case, we can

say with such assurance that neither the district court's judgment

nor our de novo review was affected by any alleged error as neither

court relied on the evidence that Dusel disputes.              As a final

point, we note that the affidavits of Erik Waal and Kevin Ingram,

both of which were allowed into the summary judgment record and

neither of which are sufficiently challenged on appeal as we hold




                                - 31 -
infra, also discussed the sexually explicit material found on

Dusel's computer that the Fitzpatrick affidavit discusses.

3. Motion to Exclude Certain After-Acquired Evidence

           Dusel's second evidentiary argument concerns the same

cache of pornographic and sexually explicit materials described

above.     At    the   district   court,     Dusel   moved    to   exclude    this

evidence, arguing that it was discovered after his termination and

is therefore irrelevant and presented a risk of unfair prejudice.

The   district    court   rejected    this    argument,      finding   that    the

evidence   qualified      as   after-acquired    evidence      which   could    be

admitted to assess damages but not liability.

           On appeal, Dusel again argues that the evidence was

irrelevant as it was discovered after he was terminated and

therefore is not relevant to the reasons for his termination.                   He

also argues that the district court improperly classified the

evidence as after-acquired evidence.

           "Where an employer seeks to rely upon after-acquired

evidence of wrongdoing, it must first establish that the wrongdoing

was of such severity that the employee in fact would have been

terminated on those grounds alone if the employer had known of it

at the time of the discharge." McKennon v. Nashville Banner Publ'g

Co., 513 U.S. 352, 362-63 (1995).            Such evidence, however, is not

relevant to the employer's liability but is only admissible to

determine damages, as certain remedies for improper termination


                                     - 32 -
may be limited based on after-acquired evidence.                 See Nieves-

Villanueva v. Soto-Rivera, 133 F.3d 92, 101 (1st Cir. 1997).               We

agree with FM Global and the district court that, based on the

facts of the instant case, the threshold showing of severity has

been met.     We see no abuse of discretion in the admission of the

after-acquired evidence as its admission was not plainly wrong.

Further, because no claims survive summary judgment and FM Global

has voluntarily dismissed any counterclaims, there is no prejudice

to Dusel as this case will not reach the damages portion of

adjudication.

4. Motion to Strike Affidavits of Erik Waal and Kevin Ingram;
Motion to Strike Certain Paragraphs from FM Global's Statement of
Undisputed Material Facts

            Finally, Dusel argues that the district court erred in

denying his motion to strike certain paragraphs from FM Global's

statement of undisputed material facts, and that it also erred in

denying his motion to strike FM Global's affidavits of Erik Waal

and Kevin Ingram.      However, Dusel develops no real argument on

either of these points. As to the statement of undisputed material

facts, Dusel provides us with the rule for such statements,

Massachusetts Local Rule 56.1, and states that the denial of his

motion   "flies   in   the   face   of   the   intention   and    spirit   of

[Massachusetts Local Rule] 56.1" and therefore was an abuse of

discretion.    But, he provides no relevant caselaw or other support

for this argument.     Therefore, we deem said argument waived.            See


                                    - 33 -
United States v. Zannino, 895 F.2d 1, 17 (1st Cir. 1990) ("[I]ssues

adverted to in a perfunctory manner, unaccompanied by some effort

at developed argumentation, are deemed waived.").

             So too goes Dusel's argument on appeal that the district

court abused its discretion by denying his motion to strike the

affidavits of Kevin Ingram and Erik Waal.              Dusel again sets forth

the standard, citing Federal Rule of Civil Procedure 56(c)(4) as

applicable to affidavits at the summary judgment stage, and then

proceeds to state that his motion to strike was "improperly denied"

and   that   reversal     is   merited    based   on   abuse   of    discretion.

However, Dusel again fails to explain how the district court's

denial was an abuse of discretion or provide any support for his

conclusions.       "It is not enough merely to mention a possible

argument     in   the   most   skeletal   way,    leaving   the     court   to   do

counsel's work, create the ossature for the argument, and put flesh

on its bones."      Id.    Accordingly, we also consider this argument

waived.

                                III. Conclusion

             The judgment of the district court is

             AFFIRMED.




                                    - 34 -